Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed September 21, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “334”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “314”, “121”, “1722”, “1724”, and “1728”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lead line for reference character “222” does not accurately indicate the parallel surface of the window assembly.  Figure 6 is objected to because it does not include the proper cross sectional shading in accordance with MPEP 608.02.  Figure 9 is objected to because it includes two different views of the invention and, therefore, requires two separate figures, i.e., 9A and 9B.  The lead line for reference character “1620” in figure 10 fails to accurately indicate the second end point.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encoder being positioned on a first side of the transmission and the motor being positioned on a second side of the transmission opposite the first side of the transmission as set forth in claim 2 and the encoder being positioned on a first side of the transmission and the motor also positioned on the first side of the transmission as set forth in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “[t]he end of the drive shaft is attached 316 to interference gear” on line 4 of paragraph 57 is confusing since it is unclear what the reference character “316” represents.  Is the reference character referring to the attachment of the drive shaft and the interface gear 314?  On line 4 of paragraph 69, “9or” appears to be a typographical error.  Line 2 of paragraph 93 is objected to because the applicant refers to figures 29 and 30, however, the application does not include figures 29 and 30.  Line 1 of paragraph 98 is objected to because the applicant refers to figures 29-33, however, the application does not include figures 29-33.  Line 9 of paragraph 101 is objected to because the applicant refers to figures 29-32, however, the application does not include figures 29-32.  Lines 1-2 of paragraph 105 are confusing since it is unclear what defines a side of the window.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the encoder being positioned on a first side of the transmission and the motor being positioned on a second side of the transmission opposite the first side of the transmission as set forth in claim 2.  Note that it is unclear what comprises a side of the transmission and that figure 23 discloses a transmission assembly rather than the transmission.  Additionally, the specification fails to provide proper antecedent basis for the encoder being positioned on a first side of the transmission and the motor also being positioned on the first side of the transmission.  The specification fails to provide proper antecedent basis for a power unit and a memory configured to record movements of the switch as measured by the sensor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “wherein engagement or disengagement . . . allows the window to be moved manually” on lines 14-16 of claim 1 render the claims indefinite because it is unclear how engagement of the motor to the transmission allows the window to be moved manually. 
	Recitations such as “is disengaged from the rack via the transmission” on lines 18-19 of claim 1 render the claims indefinite because it is unclear how the motor is disengaged from the rack via the transmission.  Since the motor is disengaged from the transmission to allow manual movement of the window, how can the motor be disengaged from the rack via the transmission to allow manual movement of the window?
	Recitations such as “a first side of the transmission . . . opposite the first side of the transmission” on lines 2-3 of claim 2 render the claims indefinite because it is unclear what defines a side of the transmission.
	Recitations such as “the encoder is on a first side of the transmission . . . the first side of the transmission” on lines 1-3 of claim 3 render the claims indefinite because it is unclear what defines a side of the transmission.
	Recitations such as “wherein motor” on lines 7-8 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the motor set forth above or is attempting to set forth another motor in addition to the one set forth above.
	Recitations such as “is engagable” on line 10 of claim 10 render the claims indefinite because it is unclear to what element of the invention the transmission is engagable.
	Recitations such as “to secure” on line 10 of claim 10 render the claims indefinite because it is unclear how the transmission is able to secure the first component to the second component.  Note that the transmission only appears to connect the motor to the gear.
	Recitations such as “the transmission is disengagable . . . relative to one another” on lines 12-14 of claim 10 render the claims indefinite because it is unclear how releasing the first component from the second component prevents movement of the first and second components relative to one another.
	Recitations such as “a switch actuator . . . disengage the transmission” on line 20 of claim 10 render the claims indefinite because it is unclear to/from what element(s) of the invention the transmission is engaged or disengaged.
	Recitations such as “the transmission is engaged” on line 26 of claim 10 render the claims indefinite because it is unclear to what element(s) of the invention the transmission is engaged.
	Recitations such as “the transmission is disengaged” on line 26 of claim 10 render the claims indefinite because it is unclear from what element(s) of the invention the transmission is disengaged.
	Recitations such as “engaged and disengaged” on line 2 of claim 14 render the claims indefinite because it is unclear to what element(s) of the invention the transmission is engaged and disengaged.
	Recitations such as “to engage or disengage the transmission” on lines 8-9 of claim 15 render the claims indefinite because it is unclear to/from what element(s) of the invention the transmission is engaged and disengaged.
	Recitations such as “the window frame end point” on line 12 of claim 15 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the engaged state” on line 14 of claim 15 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the disengaged state” on line 14 of claim 15 render the claims indefinite because they lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Wernlund et al. (US 10865598) and Buchanan (US 5644869).  KR 10-2006-0062332 discloses an automated window mechanism, comprising:
a motor 30 attached to a sliding window 20;
a rack 13 on a window frame 11, wherein the window frame 11 supports the sliding window 20 and provides a path for sliding movement of the sliding window relative to the window frame;
a transmission 31 coupling the motor 30 to the rack 13 such that rotation of the motor causes the transmission to move the sliding window relative to the rack.
KR 10-2006-0062332 is silent concerning a clutch switch assembly and an encoder.
However, Wernlund et al., in figure 5, discloses a clutch switch assembly, comprising: a switch 260; a clutch actuator 236 responsive to the switch and being configured to engage and disengage a motor 230 to and from a drive 222 via a transmission 224, wherein, when the transmission is disengaged, the motor 230 cannot move a window 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with a clutch switch assembly, as taught by Wernlund et al., to enable a user to manually actuate the sliding window when desired or when there is an emergency.
Additionally, Buchanan discloses an encoder 82, 84 coupled to a transmission 58, 78 and configured to monitor a position of a window (not shown, but see line 22 of column 2) relative to a frame using the transmission 58, 78, and wherein engagement or disengagement of a motor 40 to or from a drive 34 via the transmission 58, 78 allows the window to be moved manually within the frame, and wherein the encoder continues to monitor a rotational position of the transmission when the motor is engaged to the drive via the transmission and when the motor is disengaged from the drive via the transmission as set forth on lines 8-15 of column 6.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with an encoder as taught by Buchanan, to accurately monitor the position of the window during both manual and automated movement of the window to ensure that the motor does not overdrive the window in the opened or closed positions when in the automatic mode of operation.
	With respect to claim 3, KR 10-2006-0062332, as modified above, discloses that the encoder 82, 84 is on a first side of the transmission 58, 78, as shown in figure 3, and the motor 40 is also on the first side of the transmission.
With respect to claim 4, KR 10-2006-0062332, as modified above, discloses that the clutch switch assembly comprises a power unit (not shown, but comprising the power source for the electric clutch as set forth on lines 45-48 of column 9) configured to provide power to the clutch actuator 236.
	With respect to claim 7, KR 10-2006-0062332, as modified above, discloses that the switch 260 is manual switch.
With respect to claim 8, KR 10-2006-0062332, as modified above, discloses that the transmission 31 comprises an axial clutch, a radial clutch, a gear, or a driveshaft 31.
With respect to claim 9, KR 10-2006-0062332, as modified above, discloses that the clutch actuator 236 comprises one or more of a solenoid, a magnet, or an electrical motor.  Note that Wernlund et al. discloses that the clutch actuator 236 can comprise a magnetic clutch as set forth on line 46 of column 9 and therefore comprises a magnet.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Wernlund et al. and Buchanan as applied to claims 1, 3, 4 and 7-9 above.  KR 10-2006-0062332, as modified above, discloses that the encoder 82, 84 and the motor 40 are on the same side of the transmission 58, 78 and that the encoder remains engaged independent of the transmission.
	KR 10-2006-0062332, as modified above, is silent concerning placing the encoder and the motor on opposite sides of the transmission.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to position the encoder 82, 84 on a first side of the transmission 58, 78 and position the motor 40 on a second side of the transmission opposite the first side of the transmission to increase the ease with which the encoder can be accessed for maintenance or replacement.

	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Wernlund et al. (US 10865598) and Buchanan (US 5644869).  KR 10-2006-0062332 discloses an automated window mechanism for a window, the window having a first component 20 and a second component 11 that move relative to one another to open or close the window, the automated window mechanism comprising:
a motor 30 attached to the first component 20;
a rack 13 coupled to the second component 11; 
a transmission 31 coupling the first component to the second component, wherein motor drives the transmission to move the first component 20 relative to the second component 11 to open or close the window, wherein the transmission is engagable to secure the first component to the second component such that the motor, through the transmission, causes the first component to move relative to the second component; and
a transmission switch assembly 60, comprising: 
a remote switch 60.
	KR 10-2006-0062332 is silent concerning a disengagable transmission, a position sensor, a manual switch and a switch actuator.
	However, Wernlund et al. discloses a transmission 224 which is disengagable to release a first component 12 from a second component 10 such that movement of the first component 12 and second component 10 are prevented from moving relative to one another.  Additionally, Wernlund et al. discloses a transmission switch assembly, comprising: a manual switch 260; and a switch actuator 236 being configured to engage or disengage the transmission 224 in response to an instruction received from the manual switch 260.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with a manual switch and switch actuator assembly, as taught by Wernlund et al., to enable a user to manually actuate the sliding window when desired or when there is an emergency.
Additionally, Buchanan discloses a position sensor 82, 84 coupled to a transmission 58, 78 and being configured to monitor a position of a first component D relative to a second component V; and wherein the position sensor is configured to continue monitoring the position when the transmission 58, 78 is engaged and when the transmission 58, 78 is disengaged.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with a position sensor as taught by Buchanan, to accurately monitor the position of the window during both manual and automated movement of the window to ensure that the motor does not overdrive the window in the opened or closed positions when in the automatic mode of operation.
	With respect to claim 11, KR 10-2006-0062332, as modified above, discloses that the position sensor 82, 84 comprises one or more encoders.
With respect to claim 12, the remote switch of KR 10-2006-0062332 is configured to receive an instruction from a remote device to engage or disengage the transmission 31.
With respect to claim 13, wherein the transmission comprises a drive shaft 31 of KR 10-2006-0062332, an axial clutch 236 of Wernlund et al., and a gear 32 of KR 10-2006-0062332, wherein the gear 32 interfaces with the rack 13 of KR 10-2006-0062332.
	With respect to claim 14, the transmission comprises a magnet comprising one of the magnetics in the magnetic clutch set forth on line 46 of column that is electronically engaged and disengaged in response the manual switch 260.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Wernlund et al. (US 10865598) and Buchanan (US 5644869) and.
KR 10-2006-0062332 discloses an automated window mechanism, comprising: 
a transmission 31 coupling a motor 30 to a sliding window 20, wherein the motor and transmission are configured to move the sliding window relative to a window frame 11.
KR 10-2006-0062332 is silent concerning a transmission switch, a transmission switch actuator and a position sensor.
However, Wernlund et al. discloses a transmission switch 260 coupled to a transmission 236 and having an engaged state in which the transmission 236 couples a motor 230 to a window 12 and a disengaged state in which the transmission does not couple the motor to the sliding window; a transmission switch actuator (not shown, but comprising one of the magnets in the electromagnetic clutch) having a power supply (not shown) configured to engage or disengage the transmission 236 in response to the transmission switch 260.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with a transmission switch and a transmission switch actuator, as taught by Wernlund et al., to enable a user to manually actuate the sliding window when desired or when there is an emergency.
Additionally, Buchanan discloses a position sensor 58, 78 configured to monitor a position of a sliding closure D relative to a closure frame V between a first position relative to the frame V and a second position relative to a frame end point, wherein the position sensor is configured to monitor the position of the sliding closure independent of whether a transmission 42, 52, 58 is in an engaged state or a disengaged state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with a position sensor as taught by Buchanan, to accurately monitor the position of the window during both manual and automated movement of the window to ensure that the motor does not overdrive the window in the opened or closed positions when in the automatic mode of operation.
	With respect to claim 16, the transmission of KR 10-2006-0062332, as modified above, comprises one or more of a drive shaft 31 with an axial clutch 236, a plurality of enmeshed gears, a solenoid, or a magnetic clutch.
	With respect to claim 17, the transmission switch 260 of KR 10-2006-0062332, as modified above, is configured to receive a manual input or a remote input to change the transmission between the engaged state and the disengaged state.
	With respect to claim 18, the position sensor of KR 10-2006-0062332, as modified above, comprises one or more encoders.
	With respect to claim 19, the transmission of KR 10-2006-0062332, as modified above, when engaged the sliding window is prevented from being moved manually, and when the transmission disengaged the sliding window is permitted to be moved manually.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Wernlund et al. and Buchanan as applied to claims 15-19 above, and further in view of Eccleston et al. (US 5878530).  Eccleston et al. discloses a transmission switch actuator 20 that is configured to restore a transmission 17 to the engaged state after a predetermined period of time expires without inputs to the transmission switch as set forth on lines 20-28 of column 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with an automatic close feature, as taught by Eccleston et al., to ensure that the window automatically closes a specified period of time after a manual operation of the window.



Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a sensor configured to monitor movements of the switch and a memory configured to record movements of the switch as measured by the sensor.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634